Title: To Thomas Jefferson from John Paul Jones, 28 February 1786
From: Jones, John Paul
To: Jefferson, Thomas



Dear Sir
Paris Feby. 28th. 1786.

I have received the kind Note you wrote me this morning, on the occasion of receiving my Bust. I offered it to you as a mark of my esteem and respect, for your virtues and talents. It has been remarked by professed judges, that it does no discredit to the talents of Mr. Houdon; but it receives its value from your acceptance of it, with the assurance you give me of your particular esteem; which will ever be felt by me as an Honor truely flattering.
I am, Dear Sir, with great esteem and respect, Your most obedient and most humble Servant,

J Paul Jones

